United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF THE ARMY,
PENTAGON, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-245
Issued: August 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2009 appellant filed a timely appeal from the September 2, 2009 merit
decision of the Office of Workers’ Compensation Programs, which terminated compensation for
the accepted aggravation of her left hand and wrist tendinitis. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly terminated compensation for the accepted
aggravation of appellant’s left hand and wrist tendinitis.
FACTUAL HISTORY
On December 7, 1977 appellant, then a 47-year-old secretary (stenography), filed a claim
alleging that she had developed left hand discomfort in the performance of duty, especially
noticeable when tearing documents. The Office accepted her claim for aggravation of left hand
and wrist tendinitis. It later expanded its acceptance to include left elbow compression

neuropathy, for which she underwent transposition of the ulnar nerve.1 Appellant received
medical benefits and compensation for wage loss on the periodic rolls. She also received a
schedule award for a 24 percent impairment to her left upper extremity. Appellant retired on
disability in 1983.
In 2009, when current medical evidence was not forthcoming from the attending
physician, the Office referred appellant, together with her medical record and a statement of
accepted facts, to Dr. David Lotman, an orthopedic surgeon, for a second opinion evaluation. On
April 28, 2009 Dr. Lotman reviewed the history of appellant’s injury, her symptoms and
complaints. He described findings on physical examination and diagnosed chronic left ulnar
neuropathy.
Dr. Lotman explained that appellant showed no evidence of tendinitis of the left hand or
wrist and no evidence of left wrist compression. Objective physical findings were limited to
decreased sensation on the volar surface of the left little finger and equivocal atrophy.
Dr. Lotman concluded that appellant had evidence of chronic neuropathy of the left elbow. He
noted that she did not respond well to surgical intervention for this condition. Dr. Lotman found
that appellant was incapable of working eight hours in any capacity. “This is not because of her
left elbow pathology, although that contributes. It is primarily due to her multiple other
conditions, including her macular degeneration and overall debility.”
In a decision dated September 2, 2009, the Office terminated appellant’s compensation
for the accepted aggravation of left hand and wrist tendinitis. It found that Dr. Lotman’s opinion
represented the weight of the medical evidence and established that her accepted conditions had
resolved. The Office noted that appellant’s claim remained open for the payment of
compensation for the accepted left elbow compression neuropathy.
On appeal appellant argues that Dr. Lotman did not address the pain in her wrist and little
finger. “He only looked at my arm and wrist. Dr. Lotman had no EMG or x-ray reports of little
finger and wrist.” Appellant stated that she has not been treated by a doctor for her arm
conditions for the past 10 years.

1

The record does not establish the acceptance of left carpal tunnel syndrome or “left hand and wrist
compression.” The medical record indicates that appellant’s main problem was tendinitis “affecting the flexor
tendons of the palm and carpal tunnel area of the left hand.” A November 6, 1978 diagnostic report showed normal
electromyography (EMG) and motor and sensory studies of the left median nerve. Studies on April 9, 1981 were
also normal. On February 25, 1987, following acceptance of left elbow compression neuropathy, the Office medical
adviser awkwardly noted the two accepted conditions thusly: “aggravation of tendinitis; left hand and wrist;
compression neuropathy left elbow.” Thereafter, the Office wrote the accepted conditions as though there were
three: “aggravation of tendinitis of the left hand; left hand and wrist compression; and neuropathy of the left
elbow.” On the last appeal the Board correctly noted the acceptance of only two medical conditions: aggravation of
left hand and wrist tendinitis and left elbow compression neuropathy.
Docket No. 92-2151 (issued
January 14, 1994).

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of her duty.2
Once the Office accepts a claim, it has the burden of proof to justify termination or modification
of compensation benefits.3 After the Office has determined that an employee has disability
causally related to her federal employment, it may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4
ANALYSIS
The Office referred appellant to Dr. Lotman, an orthopedic surgeon, because the record
contained no current medical evidence on her medical condition or disability status. As
appellant notes on appeal, she had received no treatment for her left arm in many years. So there
was no longer any current evidence to support her entitlement to continuing compensation
benefits.
Dr. Lotman provided an up-to-date examination, which showed no evidence of left hand
or wrist tendinitis or “wrist compression.” Tinel’s sign over the carpal tunnel was negative,
thumb opposition to the index finger was normal and wrist flexion and extension were normal.
There were no objective physical findings to support appellant’s subjective complaint of
soreness.
Dr. Lotman’s findings support the conclusion that appellant showed no evidence of left
hand or wrist tendinitis. His opinion is sufficiently well rationalized and based on a proper
history. There is no contemporaneous medical evidence to the contrary. The Board, therefore,
finds that Dr. Lotman’s opinion constitutes the weight of the medical evidence and establishes
that the accepted aggravation of left hand and wrist tendinitis has resolved. The Board will
affirm the Office’s September 2, 2009 decision terminating compensation for that accepted
condition.
It is important to note, however, that the Office did not terminate appellant’s
compensation for her other accepted condition: left elbow compression neuropathy. Dr. Lotman
found that she did not respond well to her left elbow surgery and still had chronic left ulnar
neuropathy. Objective physical findings included a slightly decreased sensation in the ulnar
distribution of the left hand, specifically, decreased sensation on the volar surface of the left little
finger with equivocal atrophy. There was weakness in thumb opposition to the little finger and
appellant’s complaints included the ulnar two fingers (little and ring) starting to curl up, no
feeling whatsoever in the little finger and diminished feeling in the ring finger.

2

5 U.S.C. § 8102(a).

3

Harold S. McGough, 36 ECAB 332 (1984).

4

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

3

Appellant contends that Dr. Lotman did not consider the pain in her wrist and little finger
and only looked at her arm and wrist. Dr. Lotman did report that she complained of soreness
involving the entire left upper extremity extending from the triceps through the elbow and down
into the left wrist and hand. He noted that appellant reported “no feeling in the little finger
whatsoever.” Dr. Lotman’s findings on physical examination showed that he did evaluate
appellant’s left wrist, hand and little finger, but objective findings were limited to decreased
sensation in the little finger; they did not support her subjective complaints of soreness. As for
not obtaining current diagnostic testing, Dr. Lotman explained: “If this claimant were
considered a candidate for additional intervention, electrophysiologic studies would be
appropriate. However, based on her overall medical status, combined with her reluctance to
undergo any more aggressive treatment, additional diagnostic studies are not indicated.”
Dr. Lotman’s decision not to obtain additional studies does not undermine the fact that findings
on physical examination showed no evidence of tendinitis in the left hand or wrist.
CONCLUSION
The Board finds that the Office properly terminated compensation for the accepted
aggravation of appellant’s left hand and wrist tendinitis.
ORDER
IT IS HEREBY ORDERED THAT the September 2, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

